DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
This application is a national stage entry of PCT/US2017/038334 filed June 20, 2017 which claims priority from U.S. Provisional Application No. 62/352,179, filed on June 20, 2016. 

Response to Amendment
Applicant’s amendment filed December 9, 2021 has been entered. Claims 1-40 are canceled.  Claim 41 is currently pending and presented for examination.

Response to Arguments
Due to the cancellation of claims 1 and 13, the previous rejection under 35 USC 103 over Bohm et al. is hereby withdrawn.
In view of the cancellation of claim 1 and Applicant’s arguments, the previous rejection under 35 USC 103 over Kim et al. is hereby withdrawn.  Kim et al. discloses a very broad genus of compounds and does not provide any motivation to select the various substituents from the lists of alternatives given for placement at specific sites on 
Applicant's arguments filed December 9, 2021 with respect to the remaining rejection under 35 USC 103 over Naik et al. have been fully considered but they are not persuasive. 
Applicant argues that none of the compounds of the cited reference anticipate or render obvious any of the specific compounds recited in instant claim 41.  Applicant argues that a person skilled in the art reviewing the cited references could not generate the specific compounds of claim 41 absent hindsight reasoning.
This argument is found not persuasive since Naik et al. teaches compounds of formula (I) 
    PNG
    media_image1.png
    233
    370
    media_image1.png
    Greyscale
wherein R1 and R2 are independently selected from C6-C10 aryl and heteroaryl; R3 and R4 are independently selected from hydrogen, C1-C6 alkyl and C6-C10 aryl; and n is an integer from 0 to 3; and C6-C10 aryl and heteroaryl may be substituted with one or more groups such as (C1-C6)alkyl or halogen (pages 6-7).  The list of alternatives for R1, R2, R3 and R4 of Naik et al. are not overly broad and as such a person of ordinary skill in the art can clearly envisage numerous compounds as claimed in the instant claims.  For instance, claim 41 of the instant application claims 
    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale
 Naik et al. specifically teaches that R3 and R4 are preferably H, n is preferably 1, and R1 and R2 are independently selected from C6-C10 aryl and heteroaryl (pages 11-13).  Naik et al. further specifically teaches that examples of C6-C10 aryl include phenyl or naphthyl which may be substituted with alkyl or halogen (page 8 lines 17-20).  
Thus, the teachings of Naik et al. render obvious numerous compounds as claimed in instant claim 41.  Therefore, based on the teachings of Naik et al., a person of ordinary skill in the art would arrive at a compound as claimed in instant claim 41 with a reasonable expectation of success.  
Thus, for these reasons, the previous rejection under 35 USC 103 over Naik et al. is hereby maintained, however, the rejection is being modified in view of Applicant’s amendments to the claims.  This action is FINAL.  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 41 is rejected under 35 U.S.C. 103 as being unpatentable over Naik et al. WO 2014/009891 A1.

    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale
.
	Naik et al. teaches heterocyclic compounds for use in the treatment of cancer (abstract).  Naik et al. teaches compounds of formula (I) 
    PNG
    media_image1.png
    233
    370
    media_image1.png
    Greyscale
wherein R1 and R2 are independently selected from C6-C10 aryl and heteroaryl; R3 and R4 are independently selected from hydrogen, C1-C6 alkyl and C6-C10 aryl; and n is an integer from 0 to 3; and C6-C10 aryl and heteroaryl may be substituted with one or more groups such as (C1-C6)alkyl or halogen (pages 6-7).  Naik et al. further teaches a pharmaceutical composition comprising a compound of formula (I) and at least one pharmaceutically acceptable excipient or carrier for use in the treatment of cancer (page 5).
Ex parte A, 17 USPQ2d 1716 (Bd. Pat. App. & Inter. 1990).  
Thus, the prior art does not appear to provide sufficient specificity, i.e., involves too much "picking and choosing" to give rise to anticipation. See Coming Glass Works v. Sumitomo Elec., 868 F.2d 1251, 1262 (Fed. Circ. 1989). That being said, it must be remembered that "[w]hen a patent simply arranges old elements with each performing the same function it had been known to perform and yields no more than one would expect ....the combination is obvious". KSR v. Teleflex, 127 S.Ct. 1727, 1740 (2007)(quoting Sakraida v. A.G. Pro, 425 U.S. 273, 282 (1976)). Consistent with this reasoning, it would have been prima facie obvious to one of ordinary skill in the art prior to the effective filing date of the instant invention to have selected the various combinations of features claimed from within the prior art disclosure specifically, compounds of formula (I) 
    PNG
    media_image1.png
    233
    370
    media_image1.png
    Greyscale
wherein R1 and R2 are independently selected from C6-C10 aryl and heteroaryl such as phenyl 1-C6)alkyl or halogen; R3 and R4 are independently selected from hydrogen, C1-C6 alkyl and C6-C10 aryl; and n is an integer from 0 to 3 and pharmaceutically acceptable compositions containing them to arrive at the instantly claimed subject matter.  Thus, the teachings of Naik et al. render obvious numerous compounds of claim 41 including: 6-((3-fluorobenzyl)thio)-5-phenyl-1H-pyrazolo[3,4-d]pyrimidin-4(5H)-one, 6-((3-fluorobenzyl)thio)-1-methyl-5-(o-tolyl)-1H-pyrazolo[3,4-d]pyrimidin-4(5H)-one, 6-((3-fluorobenzyl)thio)-2-methyl-5-(o-tolyl)-2H-pyrazolo[3,4-d]pyrimidin-4(5H)-one, etc.
Thus, the cited claims of the instant application are rendered obvious in view of the cited prior art teachings.

Conclusion
Claim 41 is rejected.  Claims 1-40 are canceled.  No claims are allowed.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kortney L Klinkel can be reached on 571-270-5239. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/KARA R MCMILLIAN/Primary Examiner, Art Unit 1627                                                                                                                                                                                                        
KARA R. MCMILLIAN
Primary Examiner
Art Unit 1627



KRM